Title: From George Washington to Israel Shreve, 1 September 1797
From: Washington, George
To: Shreve, Israel



Sir,
Mount Vernon 1st Sepr 1797

   Your letter of the 30th of July has been received, but not until within the last three days. Your judgment Bond was, long before, sent to Mr Ross to bring suit on. What he has done in the matter I know not.
To sue, cannot be more unpleasant and disagreeable to you, than it is to me, but as the want of money, and a punctual payment of it, were the only motives to sell my lands in the Counties of Fayette & Washington, so a disappointment in these must defeat the objects which I had in view, and has been the cause of the prosecution to which I have resorted.
You could not be unacquainted with the nature of your contract for the Land in Fayette county, nor with the tenor of your Judgment Bond, given to fulfil it: of course, you must have known the amount of the Sums as they became due ⟨and⟩ that they were to be paid at the Bank of Pennsylvania on a certain day, by Instalments—why then would you trust to others to do your business; and by sending a little money by this, and a little by that man who know not what to do with it when they got to Philadelphia, hazard the disappointments which followed? especially as that mode of payment was purposely guarded against in the contract, as one from whence I could derive no substantial benefit; whereas regular payment in the manner Colo. Richie has made them would have given me (although the land sold low) all the advantages I expected to derive from the Sale of those lands.
Not knowing what Mr Ross has done in the premises, I know not what further to say in reply to your letter. If the arrearages are paid up, with interest to the time they became due, and the instalments regularly discharged afterwards, agreeably to the conditions of your Bond, it is all I require and all I can wish; for far is it from my desire to embarrass, or injure your character by a Law Suit: but

if punctuality is not observed on your part a Suit (for the reasons I have already assigned) will be the inevitable consequence. And I do now, in explicit terms declare that it will be of no avail to say that such an one is to pay so much another so much—and so on. I shall have nothing to do with any of them; because I shall expect each years Instalment will, by the time it becomes due be deposited in the Bank of Philadelphia, & made liable to my draught. This is a very simple mode, and what I shall rigidly exact. I have no Agent in Philadelphia to whom I would give the trouble of receiving money, nor do I want partial sums lodged there. The amount of the Instalmts must be known to you, and the times of there becoming due. My appropriations will correspond therewith—nothing short of the whole sums will answer my purposes. I am Sir Your Very Hble Servt

Go: Washington

